 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 1 of 7 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


 MARTIN J. WALSH, SECRETARY OF                    :
 LABOR, UNITED STATES                             :
 DEPARTMENT OF LABOR,                             :
                                                  :
         Plaintiff,                               :
                                                  :
 v.                                               : Civil Action No.
                                                  :
 JAVAID A. PERWAIZ, JAVAID A.                     :
 PERWAIZ, M.D., P.C., THE JAVAID A.               :
 PERWAIZ, M.D., P.C. PROFIT SHARING               :
 PLAN,                                            :
                                                  :
         Defendants.                              :
                                                  :

                                          COMPLAINT

       Martin J. Walsh, Secretary of Labor, United States Department of Labor, hereby alleges:

                                 JURISDICTION AND VENUE

       1.       This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq., and is brought by the Secretary under Sections 409 and

502(a)(2) and (5) of ERISA, 29 U.S.C. §§ 1109, 1132(a)(2) and (5), to obtain equitable remedies

that will redress violations, obtain appropriate equitable relief for breaches of fiduciary duty

under ERISA Section 409, 29 U.S.C. § 1109, and obtain such further equitable relief as may be

appropriate to enforce the provisions of Title I of ERISA. Under 29 U.S.C. § 1132(a)(2) and (5),

the Secretary has the authority to enforce Title I of ERISA by filing civil actions to obtain

remedies for violations of the statute.

       2.       This Court has subject matter jurisdiction over this action under Section 502(e)(1)

of ERISA, 29 U.S.C. § 1132(e)(1).

       3.       The Javaid A. Perwaiz, M.D., P.C. Profit Sharing Plan (“Plan”) is an employee
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 2 of 7 PageID# 2



benefit plan within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), that offers

retirement benefits to its participants, who are employees of Javaid A. Perwaiz, M.D., P.C.

(“Company”), the Plan’s sponsor. As such, the Plan is subject to the coverage of the Act, under

Section 4(a) of ERISA, 29 U.S.C. § 1003(a). The Plan is joined as a party defendant under Rule

19(a) of the Federal Rules of Civil Procedure solely to assure that complete relief can be granted.

       4.       The Company’s and Plan’s last known address is 3003 Churchland Blvd.,

Chesapeake, VA 23321. Because the Plan is administered in Chesapeake, VA, venue with

respect to this action lies in the Eastern District of Virginia under Section 502(e)(2) of ERISA,

29 U.S.C. § 1132(e)(2), and 28 U.S.C. § 127.


                                        ALLEGATIONS

       5.       Javaid A. Perwaiz (“Perwaiz”), president and owner of the Company, controlled

and operated the Company to practice as a licensed physician, with a specialty in Obstetrics and

Gynecology.

       6.       The Company established the Plan on or around September 1, 1982. It was

principally funded through discretionary Company contributions and rollover contributions from

participants.

       7.       The Company was, at all relevant times, the Plan Administrator. Perwaiz carried

out the Plan Administrator role on behalf of the Company and was also named in the Plan

documents as an Individual Trustee. Until January 6, 2020, the Plan retained Penact, a division

of Old Point Trust (“Old Point Trust”), as a third-party administrator to the Plan.

       8.       Perwaiz and the Company, by virtue of being named fiduciaries and being vested

with or exercising discretionary authority and control over the assets of the Plan and the


                                                 2
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 3 of 7 PageID# 3



management and disposition of those assets, as well as discretionary authority or responsibility in

the administration of the Plan, were fiduciaries to the Plan under ERISA Sections 402(a) and

3(21)(A) of ERISA, 29 U.S.C. §§ 1102(a) and 1002(21)(A). Perwaiz, by virtue of his fiduciary

status and his ownership of the Company, and the Company, by virtue of its fiduciary status and

sponsorship of the Plan, were also parties in interest to the Plan under ERISA Section 3(14)(A),

(C), and (E), 29 U.S.C. § 1002(14)(A) and (E).

       9.      On information and belief, the Company, Perwaiz, and Old Point Trust were the

only fiduciaries to the Plan with responsibilities for its administration, distribution of assets, and

day-to-day management.

       10.     On June 19, 2020, the United States filed a 62-count superseding indictment

against Perwaiz, charging him with 26 counts of Health Care Fraud, 33 counts of False

Statements Related to Healthcare Matters, and 3 counts of Aggravated Identity Theft. See United

States v. Perwaiz, No. 2:19-cr-00189-RBS-DEM, Dkt. 50 (E.D. Va. June 19, 2020). On

November 9, 2020, following a jury trial, Perwaiz was found guilty on 53 counts. The United

States subsequently moved for an emergency restraining order against Perwaiz’s assets, which

the Court granted on January 26, 2021. Id. at Dkt. 184.

       11.     On May 18, 2021, the Court entered judgment against Perwaiz, which included an

order of imprisonment for 708 months (59 years). Id. at Dkt. 203. The Court’s judgment also

included, inter alia, an order that Perwaiz pay $18,563,323.18 in restitution. Id.

       12.     Because of these felony convictions, Perwaiz is prohibited under ERISA Section

411, 29 U.S.C. § 1111, from serving, inter alia, as an administrator, fiduciary, or trustee of any

employee benefit plan. On May 24, 2021, the Employee Benefits Security Administration issued

a letter to Perwaiz informing him of this debarment.

                                                   3
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 4 of 7 PageID# 4



       13.     The Plan has not been formally terminated. Prior to the judgment of conviction,

Perwaiz and the Company did not, on information and belief, ensure the appointment of a new

fiduciary to manage the Plan or oversee the distribution of the Plan’s assets. No individuals or

entities have come forward to assume fiduciary responsibility for the Plan or to distribute its

assets to Plan participants, and there is no fiduciary actively functioning on behalf of the Plan. As

such, the Plan currently exists without oversight or control by responsible fiduciaries with the

authority to operate and manage the Plan. Thus, the Plan is truly “abandoned” in every sense of

the word and in violation of ERISA.

       14.     As of January 29, 2021, the Plan has $253,438.12 in assets. The custodian of

these assets is Raymond James Financial Services, Inc., located at 5806 Harbour View Blvd.,

Suite 202, Suffolk, VA 23435.

       15.     Records from Old Point Trust, the Plan’s former third-party administrator,

indicate that there are still participants—Perwaiz and other Company employees—with balances

in the Plan.

       16.     Under the terms of the Plan, Plan participants are entitled to distribution of their

account balances. However, because Perwaiz and the Company did not initiate termination of the

Plan and distribution of the assets, or secure the appointment of an independent fiduciary, Plan

participants and beneficiaries have been denied access to their vested account balances and have

no way to transfer or otherwise gain control of their promised benefits. Without a fiduciary in

place with the authority to direct the Plan’s custodian, it will not process any requests made to it

by any participants until it receives proper direction from a bona fide court-appointed Plan

fiduciary.



                                                  4
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 5 of 7 PageID# 5



                                            VIOLATIONS

       17.      By the conduct and circumstances alleged in paragraphs 1 through 16, the Plan

exists without a named fiduciary and without its assets being held in trust by a trustee, in

violation of ERISA Sections 402 and 403, 29 U.S.C. §§ 1102 and 1103.

       18.      By the actions and conduct described above, Perwaiz and the Company, as

fiduciaries of the Plan:

             a. maintained the Plan without a named fiduciary with the authority to control and

                manage the operation and administration of the Plan, and without a basis for

                payments to be made from the Plan, in violation of Section 402(a) and (b)(4) of

                ERISA, 29 U.S.C. § 1102(a) and (b)(4);

             b. failed to discharge their duties with respect to the Plan solely in the interest of the

                participants and beneficiaries and for the exclusive purpose of providing benefits

                to participants and beneficiaries and defraying reasonable expenses of

                administering the Plan, in violation of Section 404(a)(1)(A) of ERISA, 29 U.S.C.

                § 1104(a)(1)(A); and

             c. failed to discharge their duties with respect to the Plan solely in the interest of the

                participants and beneficiaries and with the care, skill, prudence, and diligence

                under the circumstances then prevailing that a prudent man acting in a like

                capacity and familiar with such matters would use in the conduct of an enterprise

                of a like character and with like aims, in violation of Section 404(a)(1)(B) of

                ERISA, 29 U.S.C. § 1104(a)(1)(B).




                                                   5
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 6 of 7 PageID# 6



                                     PRAYER FOR RLIEF

       WHEREFORE, the Secretary prays for judgment:

       1.      Permanently removing Perwaiz and the Company as fiduciaries of the Plan and

from any positions having discretion, authority, or control with respect to the Plan;

       2.      Appointing an independent fiduciary to administer the Plan, distribute the assets

held by the Plan’s custodian to the proper participants and beneficiaries, and terminate the Plan,

with the costs of the independent fiduciary borne by Perwaiz or the Company;

       3.      Requiring that Perwaiz, the Company, and their agents make available to the

Court-appointed independent fiduciary all books and records of the Plan and to cooperate with

the independent fiduciary when carrying out its responsibilities to the Plan; and

       4.      Ordering such further relief as is appropriate and just.




                                                 6
 Case 2:21-cv-00390-RCY-RJK Document 1 Filed 07/15/21 Page 7 of 7 PageID# 7




Dated: July 15, 2021

                                     Respectfully Submitted,

                                     UNITED STATES DEPARTMENT OF LABOR
  Mailing Address:
                                     Elena S. Goldstein
  U.S. Department of Labor           Acting Solicitor of Labor
  Office of the Regional Solicitor
  201 12th Street South              Oscar L. Hampton III
  Suite 401                          Regional Solicitor
  Arlington, VA 22202-5450
                                     Richard T. Buchanan
  (202) 693-9359 (voice)             Deputy Regional Solicitor
  (202) 688-4982 (fax)
                                     /s/ Angela H. France
  France.angela.h@dol.gov            Angela H. France
                                     Trial Attorney
  herrera.alejandro.a@dol.gov        VA State Bar #46862

                                     /s/Alejandro A. Herrera
                                     Alejandro A. Herrera*
                                     Trial Attorney
                                     PA 326897; NY 5235601
                                     Pro Hac Vice Forthcoming




                                       7
